DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
This communication is in response to the Amendment filed on 05/01/22.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, 15 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “receiving, by a trained next intent predictor in a trained state from an trained intent classifier in a trained state when the chatbot application is in a mode of live chat conversation with a user for a predetermined type of transaction, an intent that the trained intent classifier has determined underlies a first live question received by the trained intent classifier from the user, wherein a predetermined progression of stages and predetermined values for the stages are defined for the transaction type; generating, by the trained next intent predictor in response to receiving the intent, predicted next intents and respective probabilities for the predicted next intents, wherein each one of the predicted next intents has a predetermined association with one of the stages; receiving the predicted next intents and probabilities by a re-ranker in a trained state; generating scores for the predicted next intents by the trained re-ranker, wherein the trained re-ranker generates the scores in response to the probabilities and the values of the associated stages for the predicted next intents; selecting at least one of the predicted next intents by a-the trained re-ranker in response to the scores of the predicted next intents; and sending, by a question selection engine in response to receiving the at least one predicted next intent, at least one suggested question to the user, so that the chatbot application provides to the user, in response to the first question from the user, at least one suggested next question the user may wish to ask”, in combination with all other limitations in the claim(s) as defined by applicant. 
	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 05/01/22 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTIM G SHAH/Primary Examiner, Art Unit 2652